Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 11 January 2020, with respect to the rejections of claims 1, 4, 7-13, 15, 17 and 21 under Okeljas et al. (USP 4983305), herein Okeljas, in view of Okeljas et al. (US Pub. No. 2013/0277310, herein ‘310), and claims 2, 3, 5, 14, 16 and 18-20 being rejected further in view of various tertiary teaching references, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
 However, upon further consideration, new grounds of rejection are made in view of Okeljas et al. (USP 4983305), herein Okeljas, in view of Okeljas et al. (US Pub. No. 2013/0277310, herein ‘310), and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as necessitated by the claim amendments, against claims 1, 4, 7-13, 15, 17 and 21; with claims 2, 3, 5, 14, 16 and 18-20 being rejected further in view of the additional tertiary teaching references of record.
Claims 1-5 and 7-21 are objected to because of the following informalities: In independent claims 1, 12 and 13, respectfully, the article “and” is required before “a pretreatment unit” (claims 1 and 12) and before each of “a membrane unit” and “a motor” (claim 13) to identify the last item in a series. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-13, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas et al. (USP 4983305), herein Okeljas, in view of Okeljas (US Pub. No. 2013/0277310, herein ‘310), and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618. With respect in particular to independent claims 1, 12 and 13, Okeljas et al. (‘305) teach a reverse osmosis system comprising: 
a membrane unit for reverse osmosis 112 (Figures 3 and 4, 11); 
an energy recovery device 108 (Figures 3 and 4, 25); 
a low pressure inlet line 107 (Figures 3 and 4, line from 7-9); 
a high pressure inlet line 110 (Figures 3 and 4, line from 9-11, aka 163);
 a seawater supply line 105 (Figures 3 and 4, line into 7);

and a concentrate line (Figures 3 and 4, line from concentrate side of membrane filter 104),
 the reverse osmosis membrane unit 112 having a membrane (Figures 3 and 4, 11), an inlet configured to receive a pretreated feed fluid (Figures 3 and 4, line into 11), a permeate outlet 114 configured to discharge a permeate fluid (Figures 3 and 4, line out of 11 on the permeate side), and a concentrate outlet 116 configured to discharge a concentrate fluid (Figures 3 or 4, concentrate line from 11),
 the energy recovering device having:
 a turbine portion T (col. 3, line 32) with a turbine rotor (col. 4, line 24; Figures 3 and 4, 27), a turbine inlet, and a turbine outlet (lines in and out of 24), and 
 a pump portion P with a pump rotor (Figures 3 and 4, 29), a pump inlet and a pump outlet (lines in and out of 29), the pump portion being a first pump in the reverse osmosis system (Figures 3 and 4, 25 with pump portion 29 OR Figures 3 and 4, 9),
 the low pressure inlet line being connected to the pump inlet upstream of the inlet of the membrane unit 107/108 (Figures 3 and 4, line from 7 is directly connected to 9 (Figures 3 and 4) and also 25 (Figure 3)), and carrying the pretreated feed fluid at a low pressure of less than 4 bar to the pump portion (low pressure inlet line from feed to 25 in Figure 4 and through 7; Figure 3, feed to 7 to either 9 or 25), 

the concentrate line connecting the concentrate outlet with the turbine inlet (Figures 3 and 4, line from concentrate of 11 to 25 or 116 to T), and being configured to supply concentrate fluid to the turbine portion, the pump portion being the sole pump to pressurize the pretreated feed fluid from the low pressure to the high pressure (Figure 3, pump can be either 9 or 25 or pump P which both pressurize the fluid; in Figure 4 the pump is 9 which pressurizes the fluid to 11).
Okeljas ‘305 does not teach a motor, a motor rotor, and a control unit programmed to control the motor wherein the turbine rotor, pump rotor, and the motor rotor are operatively connected by a torque-proof connection. PGPUBS ‘310 teaches a similar reverse osmosis water treatment and energy recovery system, and comprising: 
a motor with a motor rotor (Figure 5, 208), and a motor control unit programmed to control the motor (Figure 5, 256), 
the turbine rotor, the pump rotor and the motor rotor being operatively connected by a torque-proof connection (Figure 5, 238). The motor rotor acts as a motor to drive the turbine, act as a generator to convert hydraulic energy in the brine stream into electrical energy that can be reused [0044]. The variable frequency drive (VFD) is used to adjust the amount of load placed on the motor-generator [0045],
One of ordinary skill in the art at the time of the invention would have found it obvious to include a motor with Okeljas’ pump and turbine in order to be able to harness 
The independent claims 1, 12 and 13 now also differ by requiring the turbine and pump portions and motor, together being a constructional unit, with the turbine portion arranged vertically with respect to the pump portion. However PGPUBS (‘310) teaches an energy recovery arrangement 206 with pump portion 234 and turbine portion 236 being integrally joined in arrangement 206 and together being axially aligned and coupled together with motor shaft 238 that extends from adjacent motor-generator 208 having a variable-frequency drive (vfd) 244 [0039-0045] and (figure 5 embodiment). 
PGPUBS ‘310 suggests that the features of ‘310, including energy recovery device with turbine, pump and motor, can be rotated, or differently oriented, thus the constructional units optionally being oriented vertically or in any other convenient orientation [0038].  Also, Sears teaches a booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump16, turbine impeller or turbine 20 and motor 16 are aligned along shaft 18 and commonly housed as an integral constructional unit (figure 1 and column 2, line 49-67); also Dicmas teaches booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump 20 or 116, turbine impeller or turbine 24 or 26 or 106 and 108 and motor 50 or 128 are coaxially aligned along a shaft 18 and constructed as an integral constructional unit (figures 1 and 5 and column 2, lines 29-50 and column 4, lines 35-65).
 In summary, it would have been further obvious to one of ordinary skill in the art of utilizing combined energy recovery and  reverse osmosis water treatment systems, to 
Okeljas ‘305 further discloses: operating the reverse osmosis system to desalinate water or treat brackish water for claims 12 and 17 (column 3, lines 27-29).
For Claims 9 and 10: Okeljas et al. (‘305) teaches a valve in the reject path (Figure 10, 143). Okeljas does not teach a valve in the permeate line but they teach that normally, permeate regulation is “done with a series of valves” (col. 12, lines 1-18). Valves are known for controlling the fluid flow through the line and are common in reverse osmosis systems. One of ordinary skill in the art at the time of the invention would have found it obvious to include a valve in the permeate line so as to control the flow of permeate from the reverse osmosis unit.
Okeljas ‘310 further teaches: the turbine portion being disposed between pump portion and motor for claim 4; the turbine and pump rotors being arranged on a common shaft coupled to the motor rotor for claims 7 and 15; and having a common casing with pump and turbine portions being directly adjacent each other for claims 8, 11 and 15. All of these features are most clearly taught in figure 5 and as described in paragraphs [0041-0043].
For claim 21, again PGPUBS ‘310 suggests that the features of ‘310, including energy recovery device with turbine, pump and motor, can be rotated, or differently .  
Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas (‘305) and Okeljas (‘310) and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as applied to claims 1, 4, 7-13, 15, 17 and 21 above, and further in view of Okeljas et al. herein ‘740 (USP 6139740).
For Claims 2, 5, and 16: Okeljas (‘305) does not teach that the pump is specifically a centrifugal pump, or operable to rotate at high rotational speeds. Patent ‘740 teaches that RO membranes and energy recovery systems commonly include a centrifugal pump (col. 6, lines 61-67) which is a high pressure pump. For claims 5 and 16, Okeljas ‘740 suggests the centrifugal pump as operable to rotate at high rotational speeds per minute.
Given that Okeljas (‘305) uses a high pressure pump but does not specify the pump type, one of ordinary skill in the art at the time of the invention would have found it obvious to try a centrifugal pump given that ‘740 teaches centrifugal pumps are high pressure pumps commonly used in RO and energy recovery systems.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas (‘305) and Okeljas (‘310) and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as applied to claims 1, 4, 7-13, 15, 17 and 21 above, and further in view of Keefer (USP 4973408).
For Claims 3 and 14: Okeljas (‘305) and (‘310) do not teach that the pump is specifically a reverse running centrifugal pump. Keefer teaches reverse-running centrifugal pumps are commonly used with reverse osmosis systems and energy .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas et al. (USP 4983305) and Okeljas et al. (US Pub. No. 2013/0277310, herein (‘310) and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as applied to claims 1, 4, 7-13, 15, 17 and 21 above, and further in view of in view of Taniguchi et al. (US Pub. No. 2012/0168378).
For Claims 18-20: Okeljas et al. (‘305) and Okeljas (‘310) do not teach the specific type of prefilter instantly claimed, instead Okeljas teach the initial “pre-filter” being an additional reverse osmosis filter. These claims further differ by requiring the pre-filter being a sand, cartridge or ultrafiltration unit. Taniguchi et al. teach a similar reverse osmosis apparatus wherein a pretreatment unit is provided (11) for removing larger particles from the water [0056]. The types of pretreatment units include ultrafiltration units [0057] or sand filtration [0059]. One of ordinary skill in the art at the time of the invention would have found it obvious to make Okeljas et al. (‘305) pretreatment unit an ultrafiltration or sand filtration unit because Taniguchi et al. recognize the success of such units for removing suspended solids prior to reverse osmosis.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/04/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778